Citation Nr: 1526622	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  14-06 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent degenerative arthritis of the left ankle post fusion.

2.  Entitlement to an initial rating in excess of 10 percent degenerative arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Vincent Pastore, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and October 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2014, and a transcript of the proceedings is of record.

The issue of entitlement to an initial rating in excess of 10 percent degenerative arthritis of the left knee is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's degenerative arthritis of the left ankle post fusion is characterized by ankylosis in dorsiflexion at 0 degrees. 


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, but no greater, for degenerative arthritis of the left ankle post fusion have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5270 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

At his September 2014 Board hearing, the Veteran indicated that he was seeking a 30 percent rating for his claim for degenerative arthritis of the left ankle post fusion, and that a grant of a 30 percent evaluation would satisfy his appeal. Because the Veteran limited his appeal to a 30 percent rating, see AB v. Brown, 6 Vet. App. 35, 38 (1993), and since the Board finds that the evidence supports entitlement to that rating, no discussion of VA's duty to notify or assist is necessary as to this issue as he is being awarded a complete grant of the benefit sought on appeal.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 
Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The RO evaluated the Veteran's degenerative arthritis of the left ankle post fusion as 20 percent disabling under 38 C.F.R. § 4.71a, DC 5271, effective April 29, 2011.

Under 38 C.F.R. § 4.71a, there are several diagnostic codes that may potentially be employed to evaluate impairment resulting from service-connected ankle disorders.  DC 5270 provides for a rating in excess of 20 percent.  Under DC 5270, ankylosis of the ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees, warrants a 30 percent evaluation; and ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity, warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 5270.

At the August 2011 VA examination, the Veteran reported no flare-ups since his fusion in January 2011.  Upon examination, plantar flexion was 0 degrees with no objective evidence of painful motion and plantar dorsiflexion was 0 degrees with no objective evidence of painful motion.  The examiner noted that the Veteran was not able to perform repetitive-use testing with three repetitions because his left ankle was fused.  The examiner noted that the Veteran had ankylosis and that this was shown on imaging studies of the ankle.  The examiner also noted there was no range of motion, mild limp, and swelling.  

At the September 2014 Board hearing, the Veteran testified that he could not move his ankle because he had titanium screws in his ankle and it was solidly fused together.

After reviewing all of the clinical evidence and subjective complaints since the effective date of service connection, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 30 percent rating is warranted for the Veteran's degenerative arthritis of the left ankle post fusion under DC 5270.  
See 38 C.F.R. § 4.71a.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Hart.

As noted above, at the September 2014 Board hearing, the Veteran testified that the award of a 30 percent rating for his degenerative arthritis of the left ankle post fusion would satisfy his appeal.  Therefore, the Board finds that this grant represents a complete grant of the benefit sought on appeal.  See AB.  Accordingly, the Board finds that additional discussion of whether the Veteran meets the criteria for either a higher scheduler or an extraschedular rating for this disability under any Diagnostic Code is not warranted. 

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  As the Veteran testified at the September 2014 Board hearing that he was currently working full time and the Veteran's representative stated he did not have a total rating issue before the Board, the question of entitlement to a TDIU is not raised.


ORDER

A disability rating of 30 percent, and no higher, for degenerative arthritis of the left ankle post fusion is granted, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

The Veteran's degenerative arthritis of the left knee is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5260, effective April 29, 2011.  In his February 2014 VA Form 9 and at the September 2014 Board hearing, the Veteran and his representative asserted that a 20 percent rating is warranted based on a January 2014 private treatment record, which the Veteran and his representative contended showed that the Veteran's flexion was limited to 30 degrees.  Under DC 5260, when flexion is limited to 30 degrees, a 20 percent disability rating is warranted.  

However, a review of the January 2014 private treatment record showed range of motion of the left knee was 7 to 112 degrees and the knee was stable to varus and valgus stress and anterior and posterior drawer.  While the January 2014 private treatment record noted "x-rays done today include bilateral AP standing, full extension and 30 degrees of flexion," this is a description of the x-ray view and is not an assessment of the Veteran's range of motion.

The Veteran was last examined by VA for his degenerative arthritis of the left knee in September 2012.  At the September 2014 Board hearing, the Veteran testified that his disability had worsened since the January 2014 private treatment record and that he had instability of his left knee and wore a knee brace.  In light of the stale VA examination report and the Veteran's September 2014 testimony indicating that his left knee symptoms have increased in severity since the last VA examination, a contemporaneous VA examination is needed to properly assess the current severity of the Veteran's degenerative arthritis of the left knee.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).
On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment for his degenerative arthritis of the left knee.  Any additional, pertinent VA or private treatment records should be associated with the file.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:
 
1.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his degenerative arthritis of the left knee.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his degenerative arthritis of the left knee, the nature, extent and severity of his symptoms and the impact of the disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his degenerative arthritis of the left knee.  The claims file should be made available to and reviewed by the examiner, and the examiner must record the Veteran's complaints of pain and/or instability.  All appropriate tests and studies should be conducted.  The examiner should address the following: 
a. Indicate whether any of the following are present and to what degree: ankylosis (favorable or unfavorable); recurrent subluxation; lateral instability; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; limitation of leg flexion; limitation of leg extension; impairment of tibia and fibula; and genu recurvatum.

b. Discuss functional impairment of the left knee, addressing weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  Any functional impairment should be expressed in degrees of limitation of motion, i.e., the extent of the Veteran's pain-free motion.

4.  Then, readjudicate the appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow for an appropriate period for response.  The appeal should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


